Citation Nr: 0604223	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from 
July 26, 2001, to February 28, 2002, in excess of 10 percent 
from March 1, 2002, to November 24, 2002, and in excess of 40 
percent from November 25, 2002, for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a  decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, which 
granted service connection for diabetes mellitus associated 
with herbicide exposure, and assigned a 20 percent disability 
evaluation from July 26, 2001, and a 10 percent rating from 
March 1, 2002.  A September 2003 rating decision assigned a 
40 percent rating from November 25, 2002.  The veteran's 
appeal, however, remains pending because the maximum 
schedular was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran testified at an April 2004 personal hearing 
before a Decision Review Officer, and the transcript is of 
record.  Additionally, the appellant requested and was 
scheduled for a hearing before a Veterans Law Judge, but 
failed to appear.  Thus, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 
20.702(d).  

In December 2004, the Board remanded this matter for further 
evidentiary development, and the case in now ready for a 
decision.  

It is noted that the record contains a June 2005 deferred 
rating decision that sought to address findings on a recent 
VA examination that the veteran's coronary artery disease and 
erectile dysfunction could be aggravated by his service-
connected diabetes mellitus.  


FINDING OF FACT

The record indicates that the veteran's daily glyburide was 
only temporarily suspended, that he commenced use of insulin 
in November 2002, and that he had not required 
hospitalization for any episodes of ketoacidosis or 
hypoglycemic reactions or twice a month visits to his 
diabetic care provider.  



CONCLUSION OF LAW

The veteran is not entitled to a rating in excess of 20 
percent from July 26, 2001, to February 28, 2002; the veteran 
is entitled to a 20 percent rating from March 1, 2002, to 
November 24, 2002; and the veteran is not entitled to a 
rating in excess of 40 percent from November 25, 2002, for 
diabetes mellitus.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§ 4.120, Diagnostic Code 7913 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Development

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains August 2001 and June 2005 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The first letter properly 
informed the veteran of the standards for service connection, 
and the latter letter addressed the matter of the downstream 
element of an initial disability evaluation, such that an 
increased evaluation required evidence that a service-
connected disability has worsened.  As such, the veteran was 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received sufficient notification prior to 
the rating decision on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the June 2005 letter instructed as follows:  "If there 
is any other evidence that you think will support your claim, 
please let us know.  If the evidence is in your possession 
not already provided, please send it to us."  As such, the 
principle underlying the "fourth element" has been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In an August 2002 Report of Contact, the veteran 
indicated that all of his medical records were at the 
Albuquerque VA Medical Center, and the RO obtained such 
treatment records from 2001 to 2005.  The record also 
contains VA examination reports from October 2002 and January 
2005, the latter of which is particularly sufficient because 
it offers a comprehensive, retrospective assessment of the 
medical evidence.  Additionally, the claims file has a 
transcript of a hearing before a Decision Review Office, 
which concerned the issue of an increased initial rating, and 
service connection for post-traumatic stress disorder (which 
was recently service-connected and found to be 100 percent 
disabling).  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Merits

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The above rule is inapplicable to the assignment of an 
initial rating for a disability proximately following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned when the disability requires insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned when the disability 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code (DC) 7913 provides that complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

In this case, in July 2001 the veteran sought emergency 
treatment for blurry vision, fatigue, polyuria, polydipsia 
over the past two weeks.  The provisional diagnosis was 
diabetes mellitus type II, new onset.  He was given NPH 
insulin, 5 units; upon release, the veteran's condition has 
improved, and medical instructions included glyburide 5 mg. 
every day 30 minutes prior to breakfast.  

An August 2001 VA active medical list included glyburide 5 
mg. tab every day thirty minutes before first meal.  In 
September, the veteran had a follow-up of initial diabetes 
assessment, and the assessor indicated that the veteran had 
been taking 2.5 mg. glyburide, no symptomatic lows, and a 
physical examination found no foot breakdowns.  The 
assessment was diabetes mellitus very mild, recommended diet 
control, but the veteran felt that small dose of glyburide 
was beneficial.  In October, the veteran attended a group 
education class concerning diabetes.  

In December 2001, a follow-up note indicated that the veteran 
continued to check his blood sugar 2-3 times a day, and took 
glyburide when CBG > 90 in the morning.  The veteran reported 
some lows following exercise, and was symptomatic.  The plan 
was to decrease glyburide to be used only when CBG > 120.  

In February 2002, the veteran reported that overall he felt 
well, and he continued to check his blood sugar and take 
glyburide.  He reported some lows in the 70-50 range, usually 
when he was active.  The veteran was symptomatic, and took a 
quick sugar source if needed.  The assessor, in terms of an 
assessment, questioned the diagnosis of diabetes mellitus and 
need for medicine.  He ordered a re-check in one month and 
stopped glyburide immediately.  

An April 2002 progress note indicated recent diagnosis of 
diabetes mellitus, but with hypoglycemic episodes on only 2.5 
mg. glyburide.  The veteran had not been taking glyburide, 
but continued to check his blood sugar and had had values in 
the 80-130 range.  The assessment was diabetes mellitus, 
mild, could be diet controlled, with continued capillary 
blood glucose checked only a few times a week.

The April 2002 rating decision that granted service 
connection for diabetes mellitus, assigned an initial 20 
percent evaluation effective July 26, 2001, the date of 
claim, and 10 percent rating from March 1, 2002, because the 
evidence of record showed that the veteran's oral 
hypoglycemic agent was discontinued in February 2002.

A May 2002 VA Form 21-4138 contained the veteran's contention 
that he had discontinued use of an oral hypoglycemic agent 
for only a month-and as such, he disagreed with the assigned 
initial rating for diabetes.  

An October 2002 VA examination report noted that the veteran 
had not had any hospitalizations for diabetes mellitus, any 
hyperglycemia causing coma, and no hypoglycemia causing 
syncope.  The examiner noted that with the blood sugar around 
30, the veteran became diaphoretic, which had last occurred 
in September 2001.  The examiner stated that the veteran saw 
a physician for diabetes approximately every three months.  
The diagnosis was diabetes mellitus, no complications.

A November 2002 treatment record indicated that glyburide 
should be started at 1.25 mg.  The attending physician noted 
that the veteran's blood sugars were higher since stopping 
glyburide earlier that year.  

In January 2005, the veteran underwent a VA examination, with 
claims file review.  The examiner noted that the veteran was 
initially diagnosed as having diabetes when he sought 
treatment in the emergency room in July 2001.  The examiner 
noted that since the diagnosis of diabetes mellitus, the 
veteran had had numerous hypoglycemic reactions according to 
a diary kept by his wife; however, the veteran had not 
required hospitalization for those reactions because they 
were treated with glucose in one form or another at home.  
The examiner noted that the veteran had not required 
hospitalization for ketoacidosis.  The veteran's current 
treatment was insulin twice a day, which had begun in 
November 2002, as well as glyburide once a day.  The examiner 
noted that the veteran visited his diabetic care provider 
every three to four months.  

Based upon the preceding facts, it is apparent that the 
veteran is entitled to a 20 percent rating from July 26, 
2001, to November 24, 2002, (which effectuates an increased 
rating from 10 to 20 percent from March 1, 2002, to November 
24, 2002).  The evidence demonstrates that the veteran had 
only a temporary respite from glyburide, and as such, a 10 
percent rating for that discrete time period did not 
appropriately reflect the degree of disability.  

The veteran is not entitled to a rating in excess of 20 
percent, however, from July 26, 2001, to November 24, 2002, 
because the next highest rating of 40 percent requires the 
use of insulin, and according to the record and the January 
2005 VA examination report, the veteran did not commence with 
regular treatment of insulin until November 2002.  

Additionally, the record does not support a conclusion that 
the veteran is entitled to a rating in excess of 40 percent 
from November 25, 2002, because, with the exception of his 
initial July 2001 emergency room visit, the veteran has not 
otherwise been hospitalized once or twice a year due to 
hypoglycemic reactions or ketoacidosis.  It is noted that the 
veteran's spouse apparently recorded various hypoglycemic 
reactions-however, the rating criteria requires that a 
veteran undergo hospitalization for a hypoglycemic reaction 
to justify a 60 percent rating.  Also, the record does not 
support a conclusion that the veteran had twice a month 
visits to his diabetic care provider; rather, the January 
2005 VA examination report found that the veteran visited his 
diabetic care provider every three to four months.  

Because several necessary criterion, as found in 38 C.F.R. 
§ 4.120, DC 7913, for a 60 percent rating, have not been met, 
the Board is not permitted, at this time, to assign a rating 
in excess of 40 percent from November 25, 2002.  

ORDER

Entitlement to an initial rating in excess of 20 percent from 
July 26, 2001, to February 28, 2002, is denied.

Entitlement to an initial 20 percent rating from March 1, 
2002, to November 24, 2002, is granted.

Entitlement to an initial rating in excess of 40 percent from 
November 25, 2002, is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


